Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/15/2020, wherein claims 1, 11 and 16 were amended; and claims 12 and 17 were canceled. Claims 1-11, 13-16 and 18-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruzan et al. (US 4,198,777).
Regarding claim 1, Cruzan discloses a utility box (See Figs. 1-8) having a main body formed by a wall structure that defines at least one compartment, the utility box comprising: a side wall (at 10 in Fig. 2, also See Fig. 5 labeled below) in the wall structure; an angled floor (floor 12, which is labeled in Fig. 5 below, extends from the side wall at an angle of 90 degrees, therefore can be considered an angled floor) integrally formed with the side wall (as shown in Fig. 5); a compartment (compartment above the floor 12 in Fig. 2, extending from the vertical wall 34 in Fig. 3 to the right side wall of the box) comprising the side wall, the angled floor integrally formed with the side wall and a holding unit (44/50) configured to hold an article in the compartment (as shown in Fig. 6); a hinge (at 85) attached to the wall structure; 

    PNG
    media_image1.png
    435
    1020
    media_image1.png
    Greyscale

Regarding claim 2, Cruzan discloses the holding unit is arranged on the angled floor.
Regarding claim 3, Cruzan discloses the holding unit is integral to the angled floor. It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).
Regarding claim 4, Cruzan discloses the holding unit is arranged on a higher portion (upward extending portion immediately to the right of spring 44 at the left side of Fig. 6 is a portion of the floor that is at a position higher than the main floor portion 12) of the angled floor.
Regarding claim 5, Cruzan discloses a second compartment (compartment above the floor 12 in Fig. 2, extending from the vertical wall 34 in Fig. 3 to the left side wall of the box) located laterally adjacent to the said compartment.
Regarding claim 6, Cruzan discloses the second compartment comprises a second angled floor (the portion of the floor 12 that is to the left of vertical wall 34 in Fig. 3 can be considered a second angled floor since it extends from the side wall at the left of Fig. 5 at an angle of 90 degrees). The first floor and second floor are separated at vertical wall 34 in Fig. 3.

Regarding claim 9, Cruzan discloses said lid covers both said compartment and the second compartment.
Regarding claim 10, Cruzan discloses the second compartment further comprises a second holding unit (wall at the top side of 54 in Fig. 3 functions to hold an object in place) formed on the second angled floor.
Regarding claim 11, Cruzan discloses a utility box (See Figs. 1-8) having a main body formed by a wall structure that defines at least two compartments, the utility box comprising: a side wall (at 10 in Fig. 2, also See Fig. 5 labeled above) in the wall structure of the main body; an angled floor (floor 12, which is labeled in Fig. 5 above, extends from the side wall at an angle of 90 degrees, therefore can be considered an angled floor) integrally formed with the side wall; a first compartment (compartment between the floor and cover 14) comprising the side wall and angled floor and facing a first direction (upward direction in Fig. 5); a second compartment (compartment between the floor and cover 16) comprising the side wall and angled floor and located under the first compartment and facing a second direction (downward direction in Fig. 5); a first lid (14) formed separately from the main body and attached to the wall structure; and a second lid (16) formed separately from the main body and attached to the wall structure, wherein the angled floor is located between the first and second compartments, wherein the first lid is arranged to pivot with respect to the main body to uncover the first compartment, and wherein the second lid is arranged to pivot with respect to the main body to uncover the second compartment.
Regarding claim 13, Cruzan discloses a holding unit (44/50 at the left side of Fig. 6) configured to hold an article in the first compartment.

Regarding claim 15, Cruzan discloses another holding unit (at 44/50 at the right side of Fig. 6) configured to hold another article in the second compartment, wherein said holding unit and said another holding unit are arranged on higher and lower portions of the angled floor (upward extending portion immediately to the right of spring 44 at the left side of Fig. 6 is a portion of the floor that is at a position higher than the main floor portion 12; and the downward extending portion immediately to the left of spring 44 at the right side of Fig. 6 is a portion of the floor that is at a position lower than the main floor portion 12), respectively.
Regarding claim 16, Cruzan discloses a utility box (See Figs. 1-8) having a main body formed by a wall structure that defines at least one storage compartment, the utility box comprising: a plurality of side walls (right-most side wall labeled “side wall” in Fig. 5 above, and left-most side wall immediately to the right of reference numeral 87 in Fig. 5) in the sidewall structure of the main body; an angled floor (floor 12, which is labeled in Fig. 5 below, extends from the side wall at an angle of 90 degrees, therefore can be considered an angled floor) surrounded by the sidewall structure of the main body and integrally formed with the sidewall structure; a storage compartment (compartment between the floor and 14) formed by the sidewall structure and angled floor; and a holding unit (at 44/50) configured to hold an article in the storage compartment; a hinge (at 85) attached to the main body; and a lid (14) formed separately from the main body and arranged to pivotally connect to the hinge and cover the storage compartment and holding unit, wherein the holding unit includes a moveable actuator body (as shown in Fig. 6).
Regarding claim 18, Cruzan discloses the holding unit is arranged on the angled floor.

Regarding claim 20, Cruzan discloses the holding unit comprises a clip (at 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burks (US 2,690,578) in view of Harrell (US 2015/0373963).
Regarding claim 1, Burks discloses a utility box (See Figs. 1-3) having a main body formed by a wall structure that defines at least one compartment, the utility box comprising: a side wall (at 16 in Fig. 3) in the wall structure; an angled floor (at 21 in Fig. 3) integrally formed with the side wall; a compartment (compartment between 25 and 27, extending from wall 16 to 23 in Fig. 2) comprising the side wall, the angled floor integrally formed with the side wall and a holding unit (at 28, between 25 and 27 in Fig. 2, also shown in Fig. 3 at 28) capable of holding an article 
Regarding claims 5-7 and 10, Burks discloses a second compartment (compartment between 25 and 26 in Fig. 2) located laterally adjacent to the said compartment, wherein the second compartment comprises a second angled floor (21a), wherein said angled floor and the second angled floor are angled in the same direction, and wherein the second compartment further comprises a second holding unit (element 28, between 25 and 26 in Fig. 2) formed on the second angled floor..
Regarding claims 5, 6 and 8, Burks discloses a second compartment (compartment above 22 in Fig. 3) located laterally adjacent to the said compartment, wherein the second compartment comprises a second angled floor (22), wherein said angled floor and the second angled floor are angled in different directions (as shown in Fig. 3).
Regarding claim 9, Burks discloses said lid covers both said compartment and the second compartment (as shown in Fig. 3).


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735